KDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 24-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 3, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-22 and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Barnwell, et al. (US 2016/0250808) in view of Carlyle, et al. (US 2018/0282923).

In reference to Claim 19, Barnwell discloses an apparatus for three-dimensional printing of a finished article ([0018]), the apparatus comprising: a printing space comprising an air-filled inner volume and a printing substrate ([0021], Fig. 1B); a reservoir configured to contain a supply of a liquid build material ([0023], Fig. 1B); a nozzle coupled to the reservoir and configured to dispose a volume of the liquid build material into the air-filled inner volume of the printing space ([0023], Fig. 1B); and a computing device configured to control movement of the nozzle and the disposing of the volume of the liquid build material into the air-filled inner volume of the printing space ([0019]).
Barnwell does not disclose a nebulizer configured to nebulize a coagulation agent and disperse the nebulized coagulation agent within a predetermined distance of the disposed volume of liquid build material to at least partially coagulate the disposed volume of liquid build material.

It would have been obvious to one of ordinary skill in the art to complete the three-dimensional printing apparatus of Barnwell by applying a coagulation agent like Carlyle because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Barnwell) contained a base apparatus (three-dimensional printing apparatus) upon which the claimed invention can be seen as an improvement.  The prior art (Carlyle) contained a comparable apparatus (material manipulation apparatus) that has been improved in the same way (applying a coagulation agent) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (applying a coagulation agent) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (a three dimensionally printed material manipulated for a preferred finish).

In reference to Claim 20, modified Barnwell discloses the apparatus of Claim 19, as described above.
Carlyle discloses a solidification bath comprising a coagulation fluid, the solidification bath configured to, in an instance in which the nebulized coagulation agent only partially coagulates the disposed volume of liquid build material, receive the intermediate article and cause, via the coagulation fluid, the intermediate article to fully solidify, thereby forming the finished article ([0063], [0098]).
It would have been obvious to one of ordinary skill in the art to complete the three-dimensional printing apparatus of Barnwell by applying a coagulation agent like Carlyle because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Barnwell) contained a base apparatus (three-dimensional printing apparatus) upon which the claimed invention 

In reference to Claim 21, modified Barnwell discloses the apparatus of Claim 19, as described above.
Barnwell discloses the liquid build material comprises a polymer and a solvent ([0029], [0032]).

In reference to Claim 22, modified Barnwell discloses the apparatus of Claim 21, as described above.
Barnwell discloses the polymer comprises one of: a thermoplastic polymer, a thermosetting polymer, acrylonitrile-butadiene-styrene, a polyurethane, acrylic, poly(acrylonitrile), a polyolefin, a polyvinyl chloride, a nylon, a fluorocarbon, a polystyrene, a polyethylene, an ultra-high molecular weight polyethylene, a polypropylene, a polybutene, a polymethylpentene, a polyisoprene, an ethylene-butene copolymer, an ethylene-hexene copolymer, a polyimide (PI), a poly amide (PA), a poly amide imide (PAI), a polypropylene (PP), a polyethylene (PE), a ethylene vinylacetate (EVA), a poly(ethylene terephthalate) (PET), a poly(vinyl acetate) (PVA), a polyamide (PA), an acrylic adhesive, an ultraviolet (UV)/electron beam (EB)/infrared (IR) curable resin, a polyether ether ketone (PEEK), a polyethylene naphthalate (PEN), a polyethersulfone (PES), a polyphenylene sulfide (PPS), or a polyphenylene oxide (PPO) ([0023]).

In reference to Claim 33, Barnwell discloses an apparatus for three-dimensional printing of an article ([0018]), the apparatus comprising: a nozzle configured to receive a volume of a liquid build material and dispose at least a portion of the volume of the liquid build material into an air-filled inner volume of a printing space ([0023], Fig. 1B), the liquid build material comprising a polymeric material in a solvent ([0029], [0032]); and a computing device configured to control movement of the nozzle within the printing space, control the disposing of the liquid build material into the air-filled inner volume of the printing space ([0019]).
Barnwell does not disclose a nebulizer configured to nebulize a coagulation agent and disperse at least a portion of the nebulized coagulation agent within a predetermined distance of the disposed liquid build material to at least partially coagulate the disposed liquid build material; and control the dispersion of the nebulized coagulation agent within the printing space.
Carlyle discloses a nebulizer configured to nebulize a coagulation agent and disperse at least a portion of the nebulized coagulation agent within a predetermined distance of the disposed liquid build material to at least partially coagulate the disposed liquid build material ([0098]); and control the dispersion of the nebulized coagulation agent within the printing space ([0009], control unit).
It would have been obvious to one of ordinary skill in the art to complete the three-dimensional printing apparatus of Barnwell by applying a coagulation agent like Carlyle because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Barnwell) contained a base apparatus (three-dimensional printing apparatus) upon which the claimed invention can be seen as an improvement.  The prior art (Carlyle) contained a comparable apparatus (material manipulation apparatus) that has been improved in the same way (applying a coagulation agent) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (applying a coagulation agent) in the same way to the base apparatus and the results would 

In reference to Claim 34, modified Barnwell discloses the apparatus of Claim 33, as described above.
Barnwell discloses a reservoir configured to contain a supply of the liquid build material ([0023], Fig. 1B).

In reference to Claim 35, modified Barnwell discloses the apparatus of Claim 33, as described above.
Carlyle discloses a solidification bath comprising a coagulation fluid, the solidification bath configured to, in an instance in which the nebulized coagulation agent only partially coagulates the disposed volume of liquid build material, receive the intermediate article and cause, via the coagulation fluid, the intermediate article to fully solidify, thereby forming the finished article ([0063], [0098]).
It would have been obvious to one of ordinary skill in the art to complete the three-dimensional printing apparatus of Barnwell by applying a coagulation agent like Carlyle because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Barnwell) contained a base apparatus (three-dimensional printing apparatus) upon which the claimed invention can be seen as an improvement.  The prior art (Carlyle) contained a comparable apparatus (material manipulation apparatus) that has been improved in the same way (applying a coagulation agent) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (applying a coagulation agent) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (a three dimensionally printed material manipulated for a preferred finish).

In reference to Claim 36, modified Barnwell discloses the apparatus of Claim 33, as described above.
Carlyle discloses in an instance in which a volume of the liquid build material is disposed onto the substrate within the air-filled inner volume of the printing space and a volume of the nebulized coagulation agent is disposed within said predetermined distance of the disposed volume of the liquid build material within a predetermined time following said disposing of the volume of the liquid build material onto the substrate, the disposed volume of the liquid build material is caused to at least partially coagulate upon reaction with the volume of the nebulized coagulation agent ([0063], [0098]).
It would have been obvious to one of ordinary skill in the art to complete the three-dimensional printing apparatus of Barnwell by applying a coagulation agent like Carlyle because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Barnwell) contained a base apparatus (three-dimensional printing apparatus) upon which the claimed invention can be seen as an improvement.  The prior art (Carlyle) contained a comparable apparatus (material manipulation apparatus) that has been improved in the same way (applying a coagulation agent) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (applying a coagulation agent) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (a three dimensionally printed material manipulated for a preferred finish).

In reference to Claim 37, modified Barnwell discloses the apparatus of Claim 33, as described above.
Barnwell discloses the nozzle is configured and dimensioned to move along a predetermined path within the volume of air to dispose a volume of the liquid build material ([0022]).

In reference to Claim 38, modified Barnwell discloses the apparatus of Claim 37, as described above.
Barnwell discloses the predetermined path is determined by the computing device based upon an input design file comprising a design of the finished article ([0019]-[0021]).

In reference to Claim 39, modified Barnwell discloses the apparatus of Claim 37, as described above.
Barnwell discloses the apparatus is configured to communicate the liquid build material from one or more reservoirs, through the nozzle, and into the volume of air ([0019]-[0023]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Barnwell, et al. (US 2016/0250808) in view of Carlyle, et al. (US 2018/0282923) as applied to Claim 21 above, and further in view of Dupont, et al. (US 2010/0297213).

In reference to Claim 23, modified Barnwell discloses the apparatus of Claim 21, as described above.
Modified Barnwell does not disclose the solvent comprises one of: dimethyl sulfoxide (DMSO), dimethylformamide (DMF), acetonitrile, ethanol, N-methylpyrrolidone, cyclodextrin, a pluronic detergent, liposomes, sodium methyl sulfinylmethylide, dimethyl sulfide, dimethyl sulfone, acetone, dimethylformamide, dimethylacetamide, N-methyl-2- pyrrolidone, hexamethylphosphoramide (HMPA), methanol, isopropanol, tert-butanol, acetic acid, ether, tetrahydrofuran, dichloromethane, chloroform, triethylamine, pyridine, or ethyl acetate.

It would have been obvious to one of ordinary skill in the art to complete the three-dimensional printing apparatus of modified Barnwell using the solvent of Dupont because it would have been a simple substitution of one known element for another to obtain predictable results.  The prior art (modified Barnwell) contained an apparatus (three-dimensional printing apparatus) which differed from the claimed apparatus by the substitution of some element (solvent) with another element (ethanol).  The substituted element (ethanol) and its function (faster evaporation) were known in the art (Dupont).  One of ordinary skill in the art could have substituted one known element (solvent) for another (ethanol), and the results of the substitution (faster evaporation of the solvent) would have been predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/KELSEY C GRACE/Examiner, Art Unit 1742